Per Curiam,
In Daly v. Maitland, 88 Pa. 384, it was held that, while stipulations for the payment of attorney’s commissions in mortgages and other securities are valid, they are nevertheless subject to the equitable control of the court and will be enforced only to the extent of compensating the plaintiff for reasonable and necessary expenses of collection. Chief Justice Sharswoou said: “The court, from practical knowledge of professional work, are able to say in every particular case what ought to be the compensation or rate of commissions for collecting a debt by suit. Whatever is stipulated beyond a reasonable rate should be relieved against upon equitable principles.” This equitable control of the court has been recognized in all later decisions. Daly v. Maitland and the later decisions also recognize the principle that an application like the present, to be relieved from the commissions, wholly or in part, is addressed to the equitable jurisdiction of the court, whose duty it is to weigh the testimony, determine the facts, and exercise a sound discretion in the premises. The presumption, on appeal, is always in favor of the decision of the common pleas upon such questions, and its action, whether striking off, reducing, or refusing to strike off or reduce the attorney’s commissions, will not be set aside unless this is so plainly'erroneous as to amount to an abuse of discretion. Viewing the case in the light of all the facts set forth in the opinion of the learned judge of the common pleas, we are not convinced that the court erred in holding that a commission of $50.00 in addition to the broker’s commission of $125, retained out of the $2,000 loaned to the defendant, was a reasonable allowance.
The order is affirmed and the appeal is dismissed at the .costs of the appellant.